Case 1:21-mc-00004-TWP-MJD Document 1 Filed 01/19/21 Page 1 of 21 PageID #: 1




                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF INDIANA
                                INDIANAPOLIS DIVISION

Pacers Basketball, LLC,                      )
                                             )
       Petitioner/Movant,                    )
                                             )
v.                                           )      CAUSE NO: 1:21-MC-4
                                             )
adidas America, Inc.                         )      Related case: Brian Bowen, II v. adidas
                                             )      America, Inc., et al., Case No. 3:18-cv-3118
       Respondent.                           )      JFA


                  PACERS BASKETBALL, LLC’S MOTION TO QUASH
                      SUBPOENA TO PRODUCE DOCUMENTS

       NOW COMES Petitioner Pacers Basketball, LLC (“PBLLC”), by counsel, and pursuant to

Rule 45(d)(3) of the Federal Rules of Civil Procedure (“Rule”), respectfully moves this Court to

Quash the Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of

Premises in a Civil Action (“Subpoena”), in part, served by adidas America, Inc. (“Adidas”) in the

action pending in the United States District Court for the District of South Carolina, as Case No.

18-cv-3118-JFA (“Litigation”), and respectfully states as follows:

                                      I.     Introduction

       PBLLC owns and operates the Indiana Pacers (“Pacers”), a professional basketball team

located in Indianapolis, Indiana, and one of thirty (30) member teams part of the National

Basketball Association (“NBA”). Upon information and belief, one of the Pacers’ players, Brian

Bowen, II (“Bowen Jr.”), is a plaintiff in the Litigation, in which Adidas is one of the named

defendants. On or about November 20, 2020, Adidas issued the Subpoena to PBLLC. A true and

correct copy of the Subpoena is attached as “Exhibit A.” The Subpoena, in part, requests highly

guarded confidential and proprietary information maintained by PBLLC, such as “written
Case 1:21-mc-00004-TWP-MJD Document 1 Filed 01/19/21 Page 2 of 21 PageID #: 2




evaluations or assessments” of Bowen Jr., “documents concerning the Pacers’ decision to sign

Bowen Jr.,” and documents discussing his medical condition. See Ex. A.

          PBLLC brings this Motion to Quash the Subpoena because it is overly broad and

improperly seeks confidential, protected, and proprietary information held by PBLLC. Permitting

Adidas to discover the requested documents in the Subpoena would result in improper disclosure

of Bowen Jr.’s personal and protected information, as well as cause irreversible economic harm to

PBLLC. Further, the Confidentiality Order 1 currently entered between the parties of the Litigation

is insufficient to curb these concerns for nonparty PBLLC.

          Pursuant to Local Rule 37.1 of the Southern District of Indiana, PBLLC and Adidas, by

counsel, made a good faith effort to resolve PBLLC’s disputes with the Subpoena on January 5,

2021. Although the parties have tentatively resolved the issues of Request Nos. 7 and 8 of the

Subpoena, 2 PBLLC and Adidas were unable to agree on the remaining requests in the Subpoena;

therefore, PBLLC is moving to quash the remaining requests of the Subpoena.

                              II.     Statement of Jurisdiction and Venue

          Rule 45 permits a party to command a person, including a nonparty, to produce documents

within 100 miles of where that person resides. FRCP 45(c)(2). Where “the person resides” is

deemed the “place of compliance” for purposes of Rule 45. If a party wishes to quash or modify a

subpoena, then the party must timely file a motion in “the court for the district where compliance

is required.” FRCP 45(d)(3). In the event that the court where compliance is required is not the


1
    The Confidentiality Order is attached to the Subpoena.
2
  PBLLC and Adidas have preliminarily resolved Request Nos. 7 and 8 of the Subpoena. Request No. 7
seeks Bowen Jr.’s “employment record or file,” and Request No. 8 seeks documents “relating to Bowen
Jr.’s medical condition.” See Ex. A. PBLLC has agreed to respond to Request No. 7, except for Bowen Jr.’s
player contract, within the scope agreed to by the parties. PBLLC has also agreed to respond to Request
No. 8, provided proper authorization is received from Bowen Jr. As of the date of this Motion, the
authorization has not been obtained.


                                                      2
Case 1:21-mc-00004-TWP-MJD Document 1 Filed 01/19/21 Page 3 of 21 PageID #: 3




same as the court that issued the subpoena, Rule 45 permits the court to transfer a motion to quash

to the issuing court. FRCP 45(f).

         The Subpoena issued to the Pacers commands that it produce documents at 125 S.

Pennsylvania Street, Suite 600, Indianapolis, Indiana. Thus, the “place of compliance” for

purposes of Rule 45 is in Indianapolis, Indiana, where this court is located. See Westmore Equities,

LLC v. Vill. of Coulterville, No. 3:15-CV-241-MJR-DGW, 2016 WL 695896 at *2 (S.D. Ill. Feb.

22, 2016). Since the Subpoena’s place of compliance is in Indianapolis, this court is the appropriate

venue.

                                        III.    Background

         The Pacers are one (1) of thirty (30) total teams in the NBA. The NBA is a highly

competitive professional sports league, and one of the most successful and valuable professional

sports associations in the world, and each member team of the NBA is an incredibly valuable asset.

For illustration, the average NBA team is valued at more than $2 billion, and the average team

values continue to increase at a rate higher than rivals in Major League Baseball (“MLB”) and the

National Football League (“NFL”). 3 Needless to say, NBA teams place significant value on their

operations and go to great lengths to protect confidential and proprietary information in order to

maintain and grow their value.

         NBA teams such as the Pacers continue to invest significant sums of money in analytics,

scouting, and personnel in order to gain a competitive advantage over other NBA teams. In order

to maintain and capitalize on the strategic competitive advantages sought as part of this investment,

it is of utmost importance to the Pacers to maintain the proprietary nature of the information



3
  The Business of Basketball: Forbes Releases 22nd Annual NBA Team Valuations, FORBES (Feb. 11,
2020). Available at https://www.forbes.com/sites/forbespr/2020/02/11/the-business-of-basketball-forbes-
releases-22nd-annual-nba-team-valuations/?sh=1497f47f75ff.


                                                  3
Case 1:21-mc-00004-TWP-MJD Document 1 Filed 01/19/21 Page 4 of 21 PageID #: 4




gathered, how that information is used, and the methods used to apply the information to the

business. The need to protect such information is obvious given the amount of resources allocated

by an organization, but it is also imperative given the competitive nature of professional sports and

the tremendous negative impact if such information was disclosed to an opponent or adverse party.

For instance, the New England Patriots, an NFL team, was “admonished” in 2007 for recording

other teams’ practices, and also stealing playbooks and scouting reports. 4 More recently, the St.

Louis Cardinals (“Cardinals”), a MLB team, was investigated in 2015 by the Federal Bureau of

Investigation for illegally accessing the Houston Astros’, another MLB team, internal computer

network. 5 Ultimately, the investigation resulted in the Cardinals’ scouting director entering into a

plea agreement where he pled guilty to twelve (12) counts of corporate espionage, which included

accessing the Houston Astros’ scouting reports on players. These incidents underscore the value

that professional sports teams place on proprietary information, and the corresponding need to

protect such information.

           More specifically, “[t]he NBA is, by most accounts, the second most advanced league

when it comes to statistical analysis, with professional basketball teams increasingly developing

their own proprietary methods to look for any possible competitive advantage…” 6 At a

fundamental level, a NBA team’s success and level of competitiveness are contingent on the

players that it scouts and ultimately signs to its roster, as well as those that it does not. To that end,

NBA teams devote substantial resources to scouting, player evaluations, and data analytics to


4
 Don Van Natta Jr. and Seth Wickersham, “From Spygate to Deflategate: Inside What Split the NFL and
Patriots Apart,” ESPN (Sep. 7, 2015). Available at https://www.espn.com/espn/otl/story/_/id/13533995/
split-nfl-new-england-patriots-apart.
5
 Lara Grow & Nathaniel Grow, “Protecting Big Data in the Big Leagues: Trade Secrets in Professional
Sports,” 74 Wash. & Lee L. Rev. 1567, 1569 (2017).
6
    Id. at 1576.


                                                    4
Case 1:21-mc-00004-TWP-MJD Document 1 Filed 01/19/21 Page 5 of 21 PageID #: 5




determine the appropriate players to sign for their team and often use very different measures and

metrics and place a different level of emphasis on certain skill sets and player characteristics based

on their unique roster needs, financial constraints, market size, and short and long term goals.

       The economic implications of these “hiring decisions” are far-reaching. For instance, they

can impact a team’s competitiveness for long periods of time, which in turn will impact many areas

of the franchise, such as, ticket sales revenue, merchandise revenue, broadcast revenue,

sponsorship revenue, and even other players’ decisions to join or leave the team. Put simply, the

proprietary information maintained by NBA teams is not just a compilation of information. Rather,

this proprietary information is their “recipe for success” that is crucial to their strategic decision-

making to be competitive with other NBA teams.

                        IV.     Standard of Review and Applicable Law

       Rule 45(d)(3) provides that “[o]n timely motion, the court for the district where compliance

is required must quash or modify a subpoena that requires disclosure of privileged or other

protected matter.” FRCP 45(d)(3)(A) (emphasis added). A court must also quash a subpoena that

subjects a person to undue burden. Id. Alternatively, Rule 45(d)(3)(B) is discretionary in that a

court may quash or modify a subpoena if it requires “disclosing a trade secret or other confidential

research, development, or commercial information.” FRCP 45(d)(3)(B).

                                         V.      Argument

       The Subpoena, in part, must be quashed under subsections (A) and (B) of Rule 45(d)(3).

The Subpoena – specifically Request No. 8 – requests Bowen Jr.’s entire medical file, which is

protected and privileged information under federal and state law, thus, the court “must” quash this

portion of the Subpoena by the plain language of Rule 45. See FRCP 45(d)(3)(A). The Subpoena

also seeks proprietary information developed by PBLLC that constitutes trade secrets and




                                                  5
Case 1:21-mc-00004-TWP-MJD Document 1 Filed 01/19/21 Page 6 of 21 PageID #: 6




confidential commercial information, and it is in the court’s discretion to quash or modify the

Subpoena pursuant to Rule 45(d)(3)(B). Given the investment and economic value of PBLLC’s

proprietary information, the court should quash certain requests of the Subpoena. Finally, the

Confidentiality Order or any protective order would be insufficient to adequately protect PBLLC

from economic harm if its proprietary information was disclosed. Further, there is no way to

modify the Subpoena to alleviate the economic harm to PBLLC if it is compelled to produce any

of the documents requested in Request Nos. 1-3, 5, 6, and 9-11 of the Subpoena. Thus, the only

just result is to quash the Subpoena with respect to the above-referenced requests.

               a. Compliance with the Subpoena Requires Disclosure of Privileged
                  Information

       The Subpoena requests privileged and protected matter from PBLLC, thus, the court must

quash it. Under Rule 45(d)(3)(A)(iii), a court must quash a subpoena that “requires disclosure of

privileged or other protected matter, if no exception or waiver applies.” FRCP 45(d)(3)(A)(iii)

(emphasis added). Request No. 4 of the Subpoena seeks disclosure of protected matter by its

request for a copy of the “two-way player contract between the Pacers and Bowen Jr.” See Ex. A.

Request No. 8 of the Subpoena also requires PBLLC to produce protected matter by its request for

all documents and communications relating to Bowen Jr.’s “medical condition…including but not

limited to, the results of any physical examinations, magnetic resonance imaging (“MRI”) exams,

X-rays, laboratory reports, or other medical tests.” See Ex. A.

       A person’s medical and health information is strongly protected under federal and state

law. The Americans with Disabilities Act (“ADA”), 42 USC § 12101, et seq., prohibits an

employer from disclosing their employee’s medical record, unless it is for specific purposes, such

as informing supervisors regarding necessary restrictions on the work or duties of the employees.

See 42 USC § 12112(d). Other exceptions are provided in the ADA, but none are applicable in this



                                                 6
Case 1:21-mc-00004-TWP-MJD Document 1 Filed 01/19/21 Page 7 of 21 PageID #: 7




situation. See 29 CFR § 1615(e). Indeed, in Bennett v. U.S. Postal Serv., the Equal Employment

Opportunity Commission confirmed that disclosure of an employee’s medical records in response

to a state court subpoena is prohibited under the ADA, unless the employee authorizes such

disclosure. Bennett v. U.S. Postal Serv., 2011 WL 244217 (E.E.O.C.), Jan. 11, 2011.

       Request No. 8 of the Subpoena expressly requests PBLLC to produce Bowen Jr.’s medical

records, however, as discussed above, such information is “protected matter” under federal law.

Bowen Jr. has not consented to or otherwise authorized PBLLC to disclose his medical information

to Adidas, and therefore, “no exception or waiver applies” that would permit PBLLC to respond

to this request in the Subpoena without running afoul of the ADA. However, as part of the “meet

and confer” under Local Rule 37.1 of the Southern District of Indiana, PBLLC agreed to provide

the requested medical information only upon receipt of written authorization from Bowen Jr. to

release his medical information. Adidas agreed. However, as of the filing date of this Motion to

Quash, PBLLC has yet to receive the authorization from Bowen Jr. to release his medical

information.

       Request No. 4 seeks disclosure of Bowen Jr.’s “two-way player contract” with the Pacers.

PBLLC has internal policies which proscribe PBLLC or any of its employees from disclosing any

confidential player information, which includes a player’s contract and the terms therein. See the

Affidavit of Chad Buchanan, General Manager of the Pacers, attached hereto as “Exhibit B”.

Furthermore, Adidas can request this information from Bowen Jr. as the plaintiff in the Litigation.

Therefore, as Request Nos. 4 and 8 of the Subpoena request PBLLC to provide information that is

protected, the Subpoena with respect to these specific requests must be quashed pursuant to Rule

45(d)(3)(A)(iii).




                                                7
Case 1:21-mc-00004-TWP-MJD Document 1 Filed 01/19/21 Page 8 of 21 PageID #: 8




               b. Compliance with the Subpoena Requires Disclosure of Proprietary
                  Information

       The Subpoena – specifically, Request Nos. 1-3, 5, 6, and 9-11 – should be quashed as it

requires PBLLC to disclose trade secrets and proprietary information. A court may, on motion,

quash or modify a subpoena if it requires “disclosing a trade secret or other confidential research,

development, or commercial information.” FRCP 45(d)(3)(B)(i). Because trade secrets are

governed by state law, it is necessary to note that the “law of the forum” dictates the applicable

state law. See Exec. Mgmt. Servs., Inc. v. Fifth Third Bank, 309 F.R.D. 455, 459 (S.D. Ind. 2015)

(quoting Palmer v. Fisher, 228 F.2d 603, 608 (7th Cir. 1955)). Furthermore, although no case law

expressly states that “trade secrets” under Rule 45 are defined by the nonparty’s state of residence,

when a court hearing a discovery dispute is located in a different state than the action is pending,

the court hearing the dispute must apply the forum’s choice of law rules. Feist v. RCN Corp., No.

12-CV-80119 SI (NC), 2012 WL 12895679, at *8 (N.D. Cal. Aug. 13, 2012). In Indiana, a choice

of law analysis is only necessary if there is a conflict between the two states. Stonington Ins. Co.

v. Williams, 922 N.E.2d 660, 665 (Ind. Ct. App. 2010). Here, both South Carolina – where the

Litigation is pending – and Indiana, have adopted the Uniform Trade Secrets Act. Accordingly,

Indiana law is applicable.

       Under Indiana law, a trade secret is characterized as 1) information, including a program,

method, or technique, that 2) derives economic values, whether it be actual or potential, 3) is not

generally known or readily ascertainable, and 4) is the subject of reasonable efforts to maintain its

secrecy. See I.C. 24-2-3-2; see also Burk v. Heritage Food Serv. Equip., Inc., 737 N.E.2d 803, 813

(Ind. Ct. App. 2000). Threshold factors for a court to consider “are the extent to which the

information is known by others and the ease by which the information could be duplicated by

legitimate means.” PrimeCare Home Health v. Angels of Mercy Home Health Care, L.L.C., 824



                                                 8
Case 1:21-mc-00004-TWP-MJD Document 1 Filed 01/19/21 Page 9 of 21 PageID #: 9




N.E.2d 376, 381 (Ind. Ct. App. 2005). If the alleged trade secret cannot be duplicated or acquired

without a substantial investment of time, then the “not readily ascertainable” requirement may be

satisfied. Id.

        The Subpoena, in part, seeks internal notes and communications on the decision to retain

Bowen Jr. as an employee and player for the Pacers, including written evaluations and assessments

of his skills/abilities, development potential, and the impact Bowen Jr. would have playing with

the Pacers. See Ex. A. These requests undoubtedly seek numerous protected trade secrets. First,

PBLLC’s written evaluations and assessments of Bowen Jr.’s skills necessarily include PBLLC

employees’ individual opinions of Bowen Jr.’s skills and attributes. See Ex. B. Second, the

scouting efforts by PBLLC to compile information and opinions on current and prospective players

are comprehensive processes and methodologies which are used to evaluate players nationally and

internationally. Ex. B at ¶ 4. Third, PBLLC’s player evaluations include rankings of specific

skillsets, based on the professional opinions of PBLLC’s scouts. Id. at ¶ 5. The specific criteria,

such as the categories and rankings included in the written evaluations and the weight and

importance given to the various data, is based on PBLLC’s strategic decisions and value placed on

particular attributes that it believes will give the Pacers a competitive advantage over other NBA

teams. Id. For its data analytics, PBLLC utilizes algorithms PBLLC created specifically for its own

needs that place weight on certain factors that align with its overall competitive strategy. In other

words, PBLLC’s player evaluations, assessments, and analytics are unique to the Pacers, as they

contain categories customized to PBLLC’s preferences, competitive strategy, and include the

professional opinions of its scouts. Id. These elements together make the Pacers easily

distinguishable from and competitive with other NBA teams. See Id. at ¶ 11.




                                                 9
Case 1:21-mc-00004-TWP-MJD Document 1 Filed 01/19/21 Page 10 of 21 PageID #: 10




        Clearly, PBLLC’s written evaluations and assessments of Bowen Jr. and other players are

 protected methods and techniques developed to gain a competitive and economic advantage. See

 I.C. 24-2-3-2. Although there is minimal caselaw directly applicable to professional sports and

 scouting evaluations, one case provides guidance. In Nat’l Football Scouting, Inc. v. Rang, the

 plaintiff, National Football Scouting, provided scouting reports of prospective players to twenty-

 one (21) different NFL teams. Nat’l Football Scouting, Inc. v. Rang, 912 F. Supp. 2d 985 (W.D.

 Wash. 2012). The plaintiff organized its reports, which included injuries, a player’s background,

 college statistics, and an overall “player grade.” Id. at 988-989. The defendant was a sportswriter

 who published articles discussing the player grades assigned by the plaintiff for certain players.

 Id. at 989. The plaintiff filed a lawsuit for copyright infringement and misappropriation of trade

 secrets. When discussing whether the player reports qualified as trade secrets or not, the court

 observed that “information” was protected as a trade secret under the plain language of the

 Uniform Trade Secrets Act. Id. at 996. Ultimately however, Rang turned on a factual dispute over

 the economic value of the player grades, and the efforts aimed at preserving their secrecy. Id.

        Here, there is no dispute of the substantial economic value of PBLLC’s written evaluations

 and assessments. This information is considerably more complex and valuable than the “player

 grades” at issue in the Rang case. PBLLC’s evaluations and assessments include personal opinions

 evolving from tens to hundreds of hours observing players on and off the court, interviews,

 PBLLC’s customized rankings, and psychological evaluations, all of which weigh heavily more

 in favor of protecting the information as trade secrets. See Ex. B at ¶ 5.

        Further, there is no dispute of the extreme measures PBLLC has taken to preserve the

 secrecy of this information. The plaintiff in Rang disclosed its player evaluations publicly, while

 PBLLC does not disclose these evaluations outside of its organization, and even limits access to




                                                  10
Case 1:21-mc-00004-TWP-MJD Document 1 Filed 01/19/21 Page 11 of 21 PageID #: 11




 such evaluations to select personnel inside the organization. See Rang, 912 F. Supp. 2d at 988. As

 discussed herein, the economic advantage of the information is evident, and PBLLC has extensive

 security measures to protect the secrecy of its evaluations and assessments.

        In Rang, the court held that information, such as scouting reports, would qualify as

 protected “information” under Washington’s Uniform Trade Secrets Act, which is modeled after

 the Uniform Trade Secrets Act. Thus, using Rang guidance, it is clear that PBLLC’s written

 evaluations and scouting reports demand that the court treat them as trade secrets as well.

        The second factor of the trade secret analysis – the economic advantage of PBLLC’s player

 evaluations and assessments – cannot be understated. As a team in the NBA, the Pacers’ success,

 both economically and competitively, is determined by the players it chooses to sign to its roster,

 and those that it does not. Ex. B at ¶ 4. PBLLC’s revenue and overall business success is directly

 related to the performance of the team. To form a competitive team, it is necessary to not only

 identify the best available players, but also identify ones that have current value, potential value,

 and ones that will sync with the current players, all within PBLLC’s own financial constraints. Id.

 at ¶ 12. The more competitive the Pacers are in the NBA, the more economic benefits it receives,

 such as ticket revenues, broadcasting revenues, sponsorship revenues, and merchandise sales. Id.

 at ¶ 5. If the Pacers are competitive enough to qualify for the NBA playoffs, then all of the

 categories of revenue increase even more. The player evaluations and assessments also provide

 economic advantage in that they are utilized extensively by PBLLC in contract negotiations with

 current and prospective players and their agents. Id. at ¶ 12. With extensive knowledge about a

 player’s skillsets, tendencies, strengths and weaknesses, PBLLC is able to make informed

 decisions regarding player compensation and avoid overpaying for players, and/or entering into a

 salary cap hampering contract for a particular player. Id. at ¶ 10-12.




                                                  11
Case 1:21-mc-00004-TWP-MJD Document 1 Filed 01/19/21 Page 12 of 21 PageID #: 12




        The third factor for protection as a trade secret – it is not generally known or readily

 ascertainable – is easily satisfied as well. The evaluations and assessments are cultivated and

 maintained internally and with various third-party vendors, such as RealGM and Synergy, with

 whom PBLLC have relationships. Ex. B at ¶ 5-6. PBLLC has invested substantial time and money

 in customizing its databases unique to the Pacers, and fine-tuning the categories, attributes, and

 overall layout of its player evaluations and assessments in its databases both internally and with

 the third-party vendors. Id. at ¶ 4-5. Thus, the data held, generated, and maintained internally and

 by third-party vendors is not publicly available information, as it is specific datasets that PBLLC

 elects to track and create. While vendors like RealGM and Synergy have relationships with other

 NBA teams, PBLLC works with these vendors to create customized software solutions and reports

 that align with PBLLC’s unique strategic needs, which are not available to other NBA teams and

 certainly not available to the public. Id. The customized services and the deliverables PBLLC

 requests are protected by confidentiality obligations in PBLLC’s vendor agreements. Further,

 PBLLC’s relationship with such third-party vendors has been lengthy (e.g., PBLLC and REALGM

 have worked together since at least 2005), thus, these vendors house troves of PBLLC’s

 assessments, evaluations, and other confidential and proprietary information. As more information

 is inputted into these systems by PBLLC’s scouts and personnel, PBLLC is able to analyze current

 information versus historical data specific to PBLLC’s competitive strategies and philosophies.

 Because these vendors hold volumes of information that is selectively input by PBLLC personnel

 over time, and the data and analyses provided by the vendors are based on the historical

 information, the information cannot be generally known or readily ascertainable to other NBA

 teams or the public. See Id. at ¶ 5-6. This all contributes to PBLLC’s evaluation and assessment of

 a player.




                                                 12
Case 1:21-mc-00004-TWP-MJD Document 1 Filed 01/19/21 Page 13 of 21 PageID #: 13




        Moreover, in determining whether information is “readily ascertainable,” the Supreme

 Court of Indiana considers the “degree of time, effort, and expense required” of a party to acquire

 or reproduce the trade secret information. Amoco Prod. Co. v. Laird, 622 N.E.2d 912, 918 (Ind.

 1993). Also, in cases “where the duplication…of alleged trade secret information requires a

 substantial investment of time, expense, or effort,” then that information may not be “readily

 ascertainable.” Id. In fact, in some circumstances, even the compiling of information itself is

 entitled to protection. N. Elec. Co. v. Torma, 819 N.E.2d 417, 426 (Ind. Ct. App. 2004). Not only

 has PBLLC invested substantial amounts of time and energy to construct teams that win, PBLLC

 spends several million dollars on data analytics, scouting, and evaluations, annually, which

 includes the costs of using its third-party vendors. Ex. B at ¶ 4. PBLLC invests considerable time,

 expense, and effort in acquiring, analyzing, and compiling such information, which weighs in favor

 of protecting the information as a trade secret. Additionally, because PBLLC’s information is a

 compilation of years’ worth of evaluations and assessments, it would likewise require a substantial

 “degree of time, effort and expense” for anyone to reproduce the information, which again, favors

 a finding that the information is not readily ascertainable. See Amoco Prod. Co. v. Laird, 622

 N.E.2d 912, 918 (Ind. 1993).

        Further, because PBLLC’s analytics and evaluations include professional opinions on a

 wide variety of attributes, including a player’s potential contribution to the Pacers, by definition

 the information cannot be easily replicated or ascertained. See PrimeCare Home Health, 824

 N.E.2d at 381. As the complex analytics and professional opinions are housed in customized

 databases that are unique to the Pacers, the Subpoena clearly seeks proprietary information that is

 not “generally known” or “readily ascertainable” to any other NBA team or the public. Thus, this

 information is entitled to protection as a trade secret. See I.C. 24-2-3-2.




                                                   13
Case 1:21-mc-00004-TWP-MJD Document 1 Filed 01/19/21 Page 14 of 21 PageID #: 14




         PBLLC also undertakes tremendous efforts at maintaining the secrecy and private nature

 of its player evaluations and assessments, thus satisfying the fourth factor of the trade secret

 analysis – it is the subject of reasonable efforts to maintain its secrecy. For one, access to the player

 evaluation and data analytics databases, where all the proprietary information is maintained, is

 limited to only those PBLLC employees with a need to know the information for the performance

 of their job duties. Ex. B at ¶ 8. Further, even within those specific roles, PBLLC provides different

 levels of access to certain employees. Id. Applicable employees are provided limited authorization

 to access only information that is essential to their job function. Id. For instance, access to an entire

 player’s file is limited to only upper management in the Basketball Operations division with

 decision-making authority. Id. Indeed, even each professional scout has limited access and is

 unable to review a player’s entire file unless granted special access on an as-needed basis. Id. at ¶

 7 and 8. Perhaps most importantly, PBLLC’s player assessments and evaluations are never shared

 outside of the organization. Id. at ¶ 7. Further, PBLLC uses industry best practices from an

 information technology perspective to protect all of its data and proprietary information.

         All of PBLLC’s professional scouts and basketball personnel (e.g., coaches, General

 Manager, President of Basketball Operations, etc.) with access to the proprietary player

 assessments and evaluations are also subject to non-disclosure and confidentiality agreements,

 which limits their ability to discuss information outside of the organization during and after

 employment with PBLLC. Ex. B at ¶ 7. All employees with access to the proprietary player

 assessments and evaluations that leave PBLLC lose access to such information immediately upon

 resignation or termination. Id. at ¶ 9. Moreover, even when an employee provides notice of

 termination or that he/she is interviewing for a job with another NBA team, his/her access to the

 proprietary player assessments and evaluations is either terminated immediately or limited. Id.




                                                    14
Case 1:21-mc-00004-TWP-MJD Document 1 Filed 01/19/21 Page 15 of 21 PageID #: 15




        Alternatively, if PBLLC’s proprietary information does not constitute “trade secrets,” it

 undoubtedly qualifies as “confidential commercial information,” which is entitled to protection

 under Rule 45 as well. See FRCP 45(d)(3)(B)(i). Confidential commercial information “is more

 than just routine business data; instead, it is important proprietary information that provides…a

 financial or competitive advantage when it is kept secret.” United Prop. & Cas. Ins. v. Couture,

 No. 2:19-CV-01856-DCN, 2020 WL 2319086, at *7 (D.S.C. May 11, 2020) (internal citations

 omitted). In one jurisdiction, a court has defined “confidential commercial information” as

 information that would cause substantial economic harm to the competitive position of the party

 if disclosed. Cobb v. Ramey Motors, Inc., No. CIV.A. 1:07-00280, 2014 WL 7159235 at *4

 (S.D.W. Va. Dec. 15, 2014).

        As discussed above, the player evaluations and assessments are proprietary in nature as

 PBLLC relies on this information to make strategic and economic decisions to be competitive in

 the NBA. The economic advantage in maintaining the confidential commercial information is also

 evident as a practical matter as the Pacers have been to the NBA playoffs nine (9) times since

 2010. Disclosing the player evaluations would cause irreparable harm to the Pacers’ competitive

 position as other NBA teams would know PBLLC’s internal decision-making process when

 scouting prospective players. See Ex. B at ¶ 11. With that knowledge, other teams could adopt

 similar approaches as PBLLC, resulting in the Pacers losing their competitive advantage in the

 NBA. Id. The disclosure of how PBLLC evaluates players could also be detrimental to its

 relationship with the players, including Bowen Jr., which could impact contract negotiations. Id.

 at ¶ 12. Put simply, because the player evaluations and assessments disclose how PBLLC forms a

 competitive team, the disclosure of that confidential information would essentially be giving other

 interested parties, including competitors of the Pacers, the Pacers’ “playbook.” For comparison,




                                                 15
Case 1:21-mc-00004-TWP-MJD Document 1 Filed 01/19/21 Page 16 of 21 PageID #: 16




 the reason the New England Patriots were punished by the NFL for recording opponents’ practices

 was because of the competitive advantage they received: they were able to see their competitors’

 playbook. When a team knows the play their competitor is going to call, they can proactively

 prepare for it, rather than react to it. The same concern applies here – if teams understand the

 criteria that PBLLC utilizes to create a playoff-caliber team, they can adopt the same strategies

 and use that information against the Pacers.

                c. The Subpoena Causes Undue Hardship on PBLLC

        The Federal Rules of Civil Procedure permit a court to allow production of documents

 instead of quashing or modifying a subpoena if the requesting party shows a substantial need for

 the material that cannot otherwise be met without undue hardship. FRCP 45(d)(3)(c) (emphasis

 added). The goal of preventing undue hardship is intended to be a protection to nonparties, and by

 using the word “nonparty,” it is intended to be a reminder of the limitations on third-party

 discovery. Century Sur. Co. v. Master Design Drywall, Inc., No. 09CV0280 LAB (AJB), 2010

 WL 2231890, at *1 (S.D. Cal. June 2, 2010) (internal citations omitted). The limits of discovery

 provided in Rule 26 are applicable to non-party discovery. Noble Roman’s, Inc. v. Hattenhauer

 Distrib. Co., 314 F.R.D. 304, 307 (S.D. Ind. 2016) (internal citations omitted). Thus, when a party

 seeks information that “can be obtained from some other source that is more convenient, less

 burdensome, or less expensive…” then the court must limit discovery. Donald v. Outlaw, No.

 2:17-CV-32-TLS-JPK, 2020 WL 2899689, at *7 (N.D. Ind. June 2, 2020). Courts also consider

 non-party status to litigation in determining the undue burden. In re Motion to Quash Subpoena,

 No. 120MC00002JPHTAB, 2020 WL 833445, at *2 (S.D. Ind. Feb. 20, 2020) (internal citations

 omitted).




                                                 16
Case 1:21-mc-00004-TWP-MJD Document 1 Filed 01/19/21 Page 17 of 21 PageID #: 17




        Specific requests of the Subpoena pose an obvious undue burden on PBLLC, and Adidas

 cannot show otherwise. PBLLC is a non-party with no involvement or interest in the Litigation.

 Request No. 6 asks for “documents concerning interest by other NBA teams in signing Bowen Jr.

 to a player contract.” Ex. A. First, PBLLC cannot speak to the interest of other NBA teams, as that

 “interest” is confidential information to those NBA teams which PBLLC is not privy to. Second,

 this request would be better directed at other NBA teams who would be in possession of such

 documents. Since Adidas could easily obtain some of the information sought in the Subpoena –

 specifically, Request No. 6 – from another source, and doing so would be more cost effective, the

 court must quash the Subpoena with respect to Request No. 6. See Donald, No. 2:17-CV-32-TLS-

 JPK, 2020 WL 2899689, at *7.

                d. The Confidentiality Order and Any Protective Order Would Be
                   Insufficient

        A protective order will not protect PBLLC from economic harm. Under Rule 45, in

 addition to quashing or modifying a subpoena, the court may enter a protective order to protect the

 privacy of the nonparty. In cases involving trade secrets, federal courts apply a three-part balancing

 test to determine whether the information can be protected from discovery. See Bridgestone

 Americas Holding, Inc. v. Mayberry, 878 N.E.2d 189, 193 (Ind. 2007). See also Mannington Mills,

 Inc. v. Armstrong World Indus., Inc., 206 F.R.D. 525 (D.Del.2002). The party opposing discovery

 must first show that the information sought is a trade secret or confidential commercial

 information, and that disclosing such information would be harmful. Id.; See also FRCP 26(c)(7).

 The burden then shifts to the party seeking discovery to show that the information sought is

 relevant and necessary. Mannington Mills, Inc. v. Armstrong World Indus., Inc., 206 F.R.D. 525

 (D.Del.2002). Then, if both parties satisfy their burdens, “the court must weigh the potential harm




                                                  17
Case 1:21-mc-00004-TWP-MJD Document 1 Filed 01/19/21 Page 18 of 21 PageID #: 18




 of disclosure against the need for the information in reaching a decision.” Id. (citing In re

 Remington Arms Co., Inc.,952 F.2d 1029 (8th Cir.1991).

        As discussed above, most of the information sought in the Subpoena clearly qualifies as

 trade secrets under Indiana law, or at the very least, confidential commercial information.

 Moreover, disclosing the information would certainly be harmful to PBLLC as discussed herein.

 In addition, disclosure to Adidas could be detrimental because it has interests adverse to PBLLC.

 Adidas is a sports apparel and shoe brand company that enters into endorsement and sponsorship

 deals with players. Indeed, as reported in Adidas’ 2019 Annual Report, part of its brand strategy

 is partnering with high profile individuals, which includes professional basketball players. 7 Some

 players earn just as much, if not more, in endorsement deals than they do from their NBA

 contracts. 8 Because Adidas’ interests are aligned with the players, rather than the NBA teams,

 procuring information on how PBLLC values and evaluates players could be provided to players

 and used against PBLLC in contract negotiations. For example, a player that learns PBLLC rates

 certain skillsets as top tier could demand new contract terms if that player meets that top tier

 criteria, which could be detrimental economically for PBLLC. Further, if a player learns that they

 are ranked higher in certain categories than other players, it is feasible that they would demand to

 be paid just as much, if not more, than players with similar rankings. Likewise, relationships could

 sour if players discover how PBLLC initially evaluated a player’s skills, which could impact the

 player’s performance and desire to be on the team. The information could also be provided to each

 respective players’ agents as well, which could be used as bargaining chips with PBLLC or other



 7
  See “2019 Annual Report,” adidas, pg. 56. Available at
 https://report.adidasggroup.com/2019/en/servicepages/downloads/files/adidas_annual_report_2019.pdf.
 8
  Kurt Badenhausen, “The NBA’s Highest-Paid Players 2019-20: LeBron James Scores Record $92
 Million,” FORBES (Oct. 23, 2019).


                                                  18
Case 1:21-mc-00004-TWP-MJD Document 1 Filed 01/19/21 Page 19 of 21 PageID #: 19




 NBA teams. The foregoing examples are just a few of the many negative impacts on PBLLC if

 this proprietary information is disclosed, especially as a nonparty to the Litigation.

        To clarify, PBLLC is not alleging that Adidas or its counsel would deliberately disclose

 PBLLC’s proprietary information in violation of a protective order. Rather, once the information

 is disclosed, PBLLC is at risk of “inevitable disclosure.” In PepsiCo, Inc. v. Redmond, the 7th

 Circuit recognized the inevitable disclosure doctrine, albeit in a different context, noting that

 individuals may not be able to compartmentalize information they learn that is subject to

 confidentiality. PepsiCo, Inc. v. Redmond, 54 F.3d 1262 (7th Cir. 1995). As the phrase goes, you

 cannot “un-ring a bell.” The same applies here – once Adidas understands how PBLLC evaluates

 players, it will inevitably become known to Adidas how PBLLC’s basketball operations and

 scouting and analytics professionals operate internally to construct a winning NBA team. Even if

 Adidas does not ultimately use the requested information in the Litigation, the fact remains that

 they will know the internal decision-making process of PBLLC. Adidas will be given direct access

 to how an NBA team values and evaluates players. That disclosure could cause immeasurable

 economic harm to PBLLC. Further, although the Subpoena requests information as it pertains to

 Bowen Jr., only, by disclosing PBLLC’s internal rankings of his skillsets, Adidas will inevitably

 discover PBLLC’s evaluation methods of other players’ skillsets as well.

        In the event the court finds that Adidas can show that the information requested is relevant

 and necessary, the court must weigh the harm of disclosure against the need of the information,

 which clearly favors PBLLC for all of the reasons set forth herein. See In re Remington Arms Co.,

 Inc., 952 F.2d 1029 (8th Cir.1991).

        Although a Confidentiality Order has already been entered in the Litigation, it is

 insufficient for the reasons discussed herein. Like a protective order, the Confidentiality Order




                                                  19
Case 1:21-mc-00004-TWP-MJD Document 1 Filed 01/19/21 Page 20 of 21 PageID #: 20




 cannot protect PBLLC from inevitable disclosure. The value of PBLLC’s proprietary information

 is founded upon its secrecy and, once it is disclosed, its value is severely diminished.

                                         VI.     Conclusion

        The Subpoena, in part, must be quashed by this court. Adidas is not only requesting Bowen

 Jr.’s medical information, it is requesting highly guarded proprietary information that PBLLC has

 invested substantial resources into gathering, evaluating, and protecting. The Federal Rules of

 Civil Procedure require the court to quash subpoenas when they seek privileged or protected

 information, such as the medical information and the player contract sought in the Subpoena.

 Courts may also quash or modify subpoenas that seek confidential commercial information or

 trade secrets. The information requested in the Subpoena is without a doubt entitled to protection

 as it seeks trade secrets. The court must also consider the undue burden of the Subpoena,

 specifically as it seeks information that is better suited to be requested from another source, and

 seeks information that is in the plaintiff’s possession (e.g. Bowen Jr.’s player contract). Finally, a

 protective order will not avoid the irreparable economic harm that PBLLC would face if it is

 compelled to disclose the requested information. As a result, the Subpoena must be quashed, with

 the exception of Request No. 7.

        WHEREFORE, PBLLC respectfully moves this Court for an Order Quashing the

 Subpoena, in part, served by Adidas, and requests all other relief just and proper in the premises.




                                                  20
Case 1:21-mc-00004-TWP-MJD Document 1 Filed 01/19/21 Page 21 of 21 PageID #: 21




                                              Respectfully submitted,

                                              /s/ Stacy Walton Long_______________________
                                              Stacy Walton Long, Attorney No. 25149-49
                                              KRIEG DEVAULT LLP
                                              One Indiana Square, Suite 2800
                                              Indianapolis, Indiana 46204
                                              Phone: (317) 238-6356
                                              FAX: (317) 636-1507
                                              Email: slong@kdlegal.com

                                              Attorney for Pacers Basketball, LLC



                                  CERTIFICATE OF SERVICE

         I hereby certify that on January 19, 2021, a copy of the foregoing document was filed
 electronically. Notice of this filing will be sent to the following parties through the Court’s
 Electronic Case Filing System. Parties may access this filing through the Court’s system.

          Matthew T. Richardson, Esq.                        Lucy Dinkins
          mrichardson@wyche.com                              ldinkins@wyche.com

        I further certify that a copy of the foregoing has been served upon the following counsel of
 record by depositing a copy of the same in the United States mail, first class postage prepaid this
 19th day of January, 2021:

          Matthew T. Richardson, Esq.
          Wyche, P.A.
          807 Gervais St., Suite 301
          Columbia, SC 29201

          Lucy Dinkins
          Wyche, P.A.
          807 Gervais St., Suite 301
          Columbia, SC 29201




                                                      /s/ Stacy Walton Long
                                                      Stacy Walton Long
 KD_13056851.10.doc




                                                 21
